Title: From Thomas Jefferson to James Monroe, 29 May 1807
From: Jefferson, Thomas
To: Monroe, James


                                                
                     
                            Dear Sir
                     
                            Washington May. 29. 07
                        

                        I have not written to you by mr Purviance because he can give you vivâ voce all the details of our affairs here with a minuteness beyond the bounds of a letter, and because indeed I am not certain this letter will find you in England. the sole object in writing it is to add another little commission to the one I had formerly troubled you with. it is to procure for me a ‘machine for ascertaining the resistance of ploughs or carriages, invented & sold by Winlaw in Margaret street Cavendish square.’ it will cost I believe 4. or 5. guineas, which shall be replaced here instanter on your arrival.   I had intended to have written to you to counter act the wicked efforts which the federal papers are making to sow tares between you & me, as if I were lending a hand to measures unfriendly to any views, which our country might entertain respecting you. but I have not done it, because I have before assured you that a sense of duty, as well as of delicacy would prevent me from ever expressing a sentiment on the subject; and that I think you know me well enough to be assured I shall consientiously observe the line of conduct I profess. I shall recieve you on your return with the warm affection I have ever entertained for you, and be gratified if I can in any way avail the public of your services. God bless you & yours.
                        
                            Th: Jefferson
                     
                        
                    